In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00431-CR


                             OSCAR LOPEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 31st District Court
                                    Gray County, Texas
                Trial Court No. 7583, Honorable Steven R. Emmert, Presiding

                                       May 29, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK, and PIRTLE, JJ.

      Oscar Lopez was convicted of felony driving while intoxicated in 2008, after

pleading guilty, and placed on probation for six years. In 2013, the State filed a motion

to revoke his probation alleging multiple probation violations. After a hearing, the trial

court revoked appellant’s probation, sentenced him to six years confinement, and levied

a fine of $2,500. Before us, he contends the trial court abused its discretion. We affirm.

      Appellant pled true to several of the allegations contained in the motion to

revoke. He further testified that the probation officer told him that “everything would be
fine” if he paid a fine and restitution related to a different offense committed while on

probation. That the probation officer allegedly uttered the foregoing statement barred

the trial court from revoking his probation, according to appellant. We disagree.

       We review the trial court’s decision for abuse of discretion. Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006). Furthermore, a trial court does not abuse its

discretion in deciding to revoke probation if the State proved the defendant violated at

least one condition of probation. Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App.

2012) (stating that the State need only prove the violation of one condition of probation).

That appellant violated several conditions of his probation is uncontested, as is his

admission to committing those violations. Thus, the trial court had the authority to

revoke his probation.

       As for the purported representation by appellant’s probation officer, we note that

the trial court is the sole judge of the credibility of the witnesses. Johnson v. State, 386
S.W.3d 347, 350 (Tex. App.—Amarillo 2012, no pet.). Consequently, it was empowered

to disbelieve that aspect of appellant’s testimony. Furthermore, appellant cites us to no

case or statute indicating that utterances of a probation officer, even if clear and direct,

bind the State or somehow estop the local prosecutor from exercising its discretion to

seek revocation.

       Accordingly, the judgment is affirmed.



                                                               Per Curiam



Do not publish.



                                             2